DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 03/26/2020.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. CN201811142720.6 filed in China on 09/28/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module, configured to receive a media presentation description…”, and “a processing module, configured to process the one or more overlays…” in claim 11, “the processing module is configured to…process, based on the quantity of overlays…” in claim 12, and “a processing module, configured to determine one or more priorities…” and “a sending module, configured to send a media presentation description…” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-20 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (Figs 6-9 and Paragraphs 00173-00178).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “client and server” claims are not a process, machine, manufacture, or composition of matter.
The claim lacks the necessary physical articles / objects / elements / components / structure / hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”
Examiner suggests coupling the client and server with sufficient structure such as a processor, memory, etc.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Hyejung Hur et al (US 20190379876 A1), hereinafter “Hur”.

Regarding Claim 1, Hur discloses a media data transmission method (Hur, Abstract, rendering images with overlay-related metadata), comprising:
receiving, by a client, a media presentation description (MPD) file (Hur, Paragraph 0116, DASH client acquired an media description presentation (MPD) from a service provider, such as an HTTP server. The DASH client requests a segment from the server using segment access information described in the MPD),
wherein the MPD file comprises priority indication information used to indicate one or more priorities of one or more overlays (Hur, Paragraph 0254, after receiving the bitstream that is delivered from the transmitting end, the receiving end extracts the necessary files. The receiving end processes and image stream and reconfigured the bitstream. A rendering process for reconfiguring the texture, depth, overlay information of the image to a format appropriate for playback (or reproduction) is performed. Paragraph 0256, The information for supporting the overlay may be delivered (or transported) in an overlay related metadata format. The receiving end may extract the necessary files from the received bitstream and may extract overlay related metadata via the capsulation processor and the metadata parser. Thereafter, the extracted metadata is delivered to the rendering unit, and the rendering unit renders the overlay, which is then processed with the composition process, thereby being displayed on a screen. Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance);
and processing, by the client, the one or more overlays based on the priority indication information (Hur, Paragraph 0287, when overlay related metadata is generated, the generated metadata is encapsulated to a media file format along with the output of the encoding procedure. Then, the processed media file may be transmitted to the 360 video receiving device. Paragraph 0288, 360 video receiving device decodes the overlay image based on the 360 video related bitstream. When rendering the 360 image/video based on the overlay related metadata, the 360 video receiving device may overlay and render the overlay image according to the specific position and specific order).


Regarding Claim 3, Hur discloses the method according to claim 1 above, wherein the priority indication information is attribute information of an overlay descriptor in the MPD file (Hur, Paragraph 0258, overlay related metadata is generated and transmitted in an OverlayLocationConfigBox, which includes an overlay_group_id. Paragraph 0260, an overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned and also includes the overlay type and a priority).

Regarding Claim 4, Hur discloses the method according to claim 3 above, wherein the attribute information of the overlay descriptor further comprises one or more identifiers of the one or more overlays (Hur, Paragraph 0260, an overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. More specifically, the overlay_group_id corresponds to information indicating the above-described overlay type (or information for the overlay type). The overlay_group_id may also be referred to as an overlay_rendering_type, an overlay_type, or a display_mode, and so on. The information for the overlay type may indicate on of the overlay types. For example, the overlay types may include 1) an overlay on a current viewport, 2) an overlay on a 360 surface, and 3) an overlay for a 3D space inisde the 360 surface. Accordingly, the overlay order of the visual media within the same overlay group, i.e., which visual media may be given a higher priority level in an overlaying situation, may be specifcally indicated).

Regarding Claim 5, Hur discloses the method according to claim 1 above, wherein the priority indication information comprises a single priority valuone or more priorities of the one or more overlays (Hur, Paragraph 0260, overlay_group_id contains values that describe the overlay types. These values indicate the priority of the overlay. For example, in case the value of the overlay_group_id field is equal to 1, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has the highest priority, such as, for example, a logo, and so on. And, in case the value of the overlay_group_id field is equal to 2, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has a lower priority than the case where the value of this field is equal to 1. For example, subtitles and/or closed caption, and so on may correspond to the case where the overlay_group_id field is equal to 2).

Regarding Claim 6, Hur discloses the method according to claim 1 above, wherein the one or more overlays include M overlays, the priority indication information comprises M priority values to indicate priorities of the M overlays, and M is a positive integer (Hur, Paragraph 0260, overlay_group_id contains values that describe the overlay types. These values indicate the priority of the overlay. For example, in case the value of the overlay_group_id field is equal to 1, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has the highest priority, such as, for example, a logo, and so on. And, in case the value of the overlay_group_id field is equal to 2, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has a lower priority than the case where the value of this field is equal to 1. For example, subtitles and/or closed caption, and so on may correspond to the case where the overlay_group_id field is equal to 2).

Regarding Claim 7, Hur discloses the method according to claim 6 above, wherein an nth value in the M priority values is used to indicate a priority of an nth overlay in the M overlays, and n is a positive integer less than or equal to M (Hur, Paragraph 0260, the overlay_group_id field indicates different priorities for different overlays. In case the value of the overlay_group_id field is equal to 2, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has a lower priority than the case where the value of this field is equal to 1. For example, subtitles and/or closed caption, and so on may correspond to the case where the overlay_group_id field is equal to 2. In case the value of the overlay_group_id field is equal to 3, the visual media may be positioned on the current viewport, and this may indicate that the corresponding visual media has a lower priority than the case where the value of this field is equal to 2).


Regarding Claim 8, Hur discloses a media data transmission method (Hur, Abstract, rendering images with overlay-related metadata), comprising:
determining, by a server, one or more priorities of one or more overlays (Hur, Paragraph 0260, Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance);
and sending, by the server, a media presentation description (MPD) file (Hur, Paragraph 0116, DASH client acquired an media description presentation (MPD) from a service provider, such as an HTTP server. The DASH client requests a segment from the server using segment access information described in the MPD),
wherein the MPD file comprises priority indication information used to indicate the one or more priorities of the one or more overlays (Hur, Paragraph 0254, after receiving the bitstream that is delivered from the transmitting end, the receiving end extracts the necessary files. The receiving end processes and image stream and reconfigured the bitstream. A rendering process for reconfiguring the texture, depth, overlay information of the image to a format appropriate for playback (or reproduction) is performed. Paragraph 0256, The information for supporting the overlay may be delivered (or transported) in an overlay related metadata format. The receiving end may extract the necessary files from the received bitstream and may extract overlay related metadata via the capsulation processor and the metadata parser. Thereafter, the extracted metadata is delivered to the rendering unit, and the rendering unit renders the overlay, which is then processed with the composition process, thereby being displayed on a screen. Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance).


Regarding Claim 9, Hur discloses the method according to claim 8 above, wherein the priority indication information is attribute information of one or more overlay descriptors of the one or more overlays in the MPD file (Hur, Paragraph 0258, overlay related metadata is generated and transmitted in an OverlayLocationConfigBox, which includes an overlay_group_id. Paragraph 0260, an overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned and also includes the overlay type and a priority).

Regarding Claim 10, Hur discloses the method according to claim 9 above, wherein the attribute information of the overlay descriptor further comprise one or more identifiers of the one or more overlays (Hur, Paragraph 0260, an overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. More specifically, the overlay_group_id corresponds to information indicating the above-described overlay type (or information for the overlay type). The overlay_group_id may also be referred to as an overlay_rendering_type, an overlay_type, or a display_mode, and so on. The information for the overlay type may indicate on of the overlay types. For example, the overlay types may include 1) an overlay on a current viewport, 2) an overlay on a 360 surface, and 3) an overlay for a 3D space inisde the 360 surface. Accordingly, the overlay order of the visual media within the same overlay group, i.e., which visual media may be given a higher priority level in an overlaying situation, may be specifcally indicated).


Regarding Claim 11, Hur discloses a client (Hur, Fig 4, Paragraph 0115, DASH client), comprising:
a receiving module, configured to receive a media presentation description (MPD) file (Hur, Paragraph 0116, DASH client acquired an media description presentation (MPD) from a service provider, such as an HTTP server. The DASH client requests a segment from the server using segment access information described in the MPD),
wherein the MPD file comprises priority indication information used to indicate one or more priorities of one or more overlays (Hur, Paragraph 0254, after receiving the bitstream that is delivered from the transmitting end, the receiving end extracts the necessary files. The receiving end processes and image stream and reconfigured the bitstream. A rendering process for reconfiguring the texture, depth, overlay information of the image to a format appropriate for playback (or reproduction) is performed. Paragraph 0256, The information for supporting the overlay may be delivered (or transported) in an overlay related metadata format. The receiving end may extract the necessary files from the received bitstream and may extract overlay related metadata via the capsulation processor and the metadata parser. Thereafter, the extracted metadata is delivered to the rendering unit, and the rendering unit renders the overlay, which is then processed with the composition process, thereby being displayed on a screen. Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance);
and a processing module, configured to process the one or more overlays based on the priority indication information (Hur, Paragraph 0287, when overlay related metadata is generated, the generated metadata is encapsulated to a media file format along with the output of the encoding procedure. Then, the processed media file may be transmitted to the 360 video receiving device. Paragraph 0288, 360 video receiving device decodes the overlay image based on the 360 video related bitstream. When rendering the 360 image/video based on the overlay related metadata, the 360 video receiving device may overlay and render the overlay image according to the specific position and specific order).


Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.
Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.


Regarding Claim 18, Hur discloses a server (Hur, Fig 4, Paragraph 0115, HTTP server), comprising:
a processing module, configured to determine one or more priorities of one or more overlays (Hur, Paragraph 0260, Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance);	
and a sending module, configured to send a media presentation description (MPD) file (Hur, Paragraph 0116, DASH client acquired an media description presentation (MPD) from a service provider, such as an HTTP server. The DASH client requests a segment from the server using segment access information described in the MPD),
wherein the MPD file comprises priority indication information used to indicate the one or more priorities of the one or more overlays (Hur, Paragraph 0254, after receiving the bitstream that is delivered from the transmitting end, the receiving end extracts the necessary files. The receiving end processes and image stream and reconfigured the bitstream. A rendering process for reconfiguring the texture, depth, overlay information of the image to a format appropriate for playback (or reproduction) is performed. Paragraph 0256, The information for supporting the overlay may be delivered (or transported) in an overlay related metadata format. The receiving end may extract the necessary files from the received bitstream and may extract overlay related metadata via the capsulation processor and the metadata parser. Thereafter, the extracted metadata is delivered to the rendering unit, and the rendering unit renders the overlay, which is then processed with the composition process, thereby being displayed on a screen. Paragraph 0260, An overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned. The overlay_group_id also indicates a priority of the overlay, such as, for example, a logo, subtitles, and so on. Depending upon the context of the content, part of the order may be defined in advance).


Regarding Claim 19, Hur discloses the server according to claim 18 above, wherein the priority indication information is attribute information of an overlay descriptor or overlay descriptors of the one or more overlays in the MPD file (Hur, Paragraph 0258, overlay related metadata is generated and transmitted in an OverlayLocationConfigBox, which includes an overlay_group_id. Paragraph 0260, an overlay_group_id field indicates where a visual media (i.e., overlay image) shall be positioned and also includes the overlay type and a priority).

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 4 and 14 above. Therefore it is rejected under the same rationale.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Kashyap Kammachi-Sreedhar et al (US 20210201855 A1), hereinafter “Kammachi-Sreedhar”.

Regarding Claim 2, Hur discloses the method according to claim 1 above.

However, Hur fails to explicitly disclose wherein the processing the one or more overlays based on the priority indication information comprises: when a processing resource of the client is insufficient, processing, based on a quantity of overlays that can be processed using the processing resource of the client according to a descending order of the priority or priorities of the one or more overlays.


Kammachi-Sreedhar, from the same or similar field of endeavor, discloses wherein the processing the one or more overlays based on the priority indication information comprises:
when a processing resource of the client is insufficient, processing, based on a quantity of overlays that can be processed using the processing resource of the client according to a descending order of the priority or priorities of the one or more overlays (Kammachi-Sreedhar, Paragraph 0188, the overlay_id uniquely identifies the respective overlay, and the overlay_fidelity_ranking is a value, such as integer value, specifying the rank of the respective overlay among the group of overlays. The determination of the fidelity ranking may also take into account the type of background media content with which the overlay is to be concurrently presented. Paragraph 0189, overlay_priority indicates which overlay should be prioritized in an instance in which the client computing device is unable to decode all overlays, such as in an instance in which the client computing device lacks sufficient decoding capacity. In this regard, the priority information enables the selection of one overlay, which is prioritized for rendering over another overlay).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hur in view of Kammachi-Sreedhar in order to further modify the method of processing overlays in video streams from the teachings of Hur with the method of rendering visual overlays associated with background content from the teachings of Kammachi-Sreedhar.
One of ordinary skill in the art would have been motivated because by rendering visual overlays that are associated with background content using metadata regarding resolution of overlays, 

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of processing overlays in video streams.
Some of the prior art include:
US 20190379884 A1, which discloses processing overlay media in 360 degree video system, US 20150163564 A1, which discloses content distribution/consumption by superimposing content on top of secondary content, and US 20180175955 A1, which discloses transmitting multiple layers in a media presentation description (MPD).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446